Per Curiam.

We think that the order appealed from should be affirmed. Evidently plaintiff wishes to find out just what evidence defendant has to maintain its defense; besides, it appears to us that he wishes to ascertain whether he really has a cause of action herein against defendant. All the testimony he is now seeking for may be obtained by him in the usual way upon *830the trial. We think he should not now he allowed to engage in a fishing excursion.
Order appealed from affirmed, with costs.
Present: Fitzsimons, Oh. J., Conlañ and O’Dwyeb, JJ.
Order affirmed, with costs.